Citation Nr: 0117763	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
the residuals of a service-connected duodenal ulcer.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from May 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  Medical evidence for consideration of reduction of the 
rating for residuals of a duodenal ulcer to be effective May 
1, 1999 did not include an examination as full and complete 
as those upon which payments were authorized or continued.


CONCLUSION OF LAW

The criteria for reduction of the 20 percent rating for 
residuals of a duodenal ulcer, effective May 1, 1999 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.344 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096(2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for restoration of a reduced rating.  Such assistance 
includes identifying and obtaining evidence relevant to the 
claim, and affording the veteran a VA rating examination 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No 106-475, § 
3(a), 114 Stat. 2096 (2000).

The Board has reviewed the veteran's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim.  Furthermore, 
although it appears from the RO's statement of the case that 
the veteran was not informed of the law relating to restoring 
reduced ratings (specifically 38 C.F.R. §§ 3.105, 3.344), 
nevertheless, in light of the Board's following decision and 
the responses provided by the veteran and his representative 
with additional evidence and argument to the RO's 
communications, the Board finds that the RO's earlier 
omissions were cured (or rendered harmless).  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The Veterans Claims Assistance Act of 2000 also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5103A).  This obligation was satisfied by the VA 
examination requested and accomplished in connection with 
this claim.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

The veteran asserts that restoration of the 20 percent 
evaluation is in order for his service-connected residuals of 
a duodenal ulcer.  In such cases, VA has a duty to assist the 
veteran in developing facts that are pertinent to those 
claims.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000.

In regulation 38 C.F.R. § 3.344(a), VA has established 
specific requirements that must be met in order to reduce 
certain service-connected disability ratings.  In pertinent 
part, that section provides that it is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary and episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  
Paragraph (c) of § 3.344 states that the provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings 
that have continued for long periods at the same level (5 
years or more).

In this case, the 20 percent rating for residuals of a 
duodenal ulcer became effective in October 1991.  As the 
effective date of the reduction was May 1, 1999, which is 
more than 5 years later, reduction of the ratings requires 
compliance with the provisions of 38 C.F.R. § 3.344(a).  

In this regard, review of the record reveals that according 
to a June 1992 VA examination report, the physician diagnosed 
the veteran with a duodenal ulcer.  In addition, on objective 
examination and an upper gastrointestinal series, the 
physician added that the veteran experienced pain in the 
midepigastric area and flare-ups that lasted about every 
three to four days with 75 to 100 episodes per year.  

In a rating decision dated in July 1992, the RO granted 
service connection for the veteran's duodenal ulcer and 
assigned a 20 percent rating pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305, effective October 8, 1991, essentially 
based on the June 1992 VA examination report discussed above.  
Diagnostic Code 7305 provides that a moderate gastric or 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, warrants a 20 
percent evaluation.

VA examined the veteran in August 1994.  According to the 
report, the veteran complained of burning epigastric pain 
with "gas" approximately twice a week.  During flare-ups he 
explained that, based on a physician's advise in March 1994, 
he would take one Zantac capsule for a day or two until the 
pain subsided.  Based on the physical examination, the VA 
physician diagnosed the veteran with peptic ulcer disease by 
history and chronic intermittent dyspepsia.  Although the 
physician referred to an upper gastrointestinal series, it 
does not appear to be associated with the claims folder.

Based on the results of a VA examination in August 1994, the 
RO, in a rating decision dated in November 1994, the RO 
proposed to reduce the veteran's 20 percent rating to 10 
percent.  The evidence of record reveals, however, that the 
RO never followed up on its November 1994 reduction proposal.  
Therefore, the veteran's 20 percent rating continued.

Several years later, the veteran filed a claim for a rating 
in excess of 20 percent.  As a result, in December 1998 VA 
examined the veteran.  According to the examination report, 
the veteran complained of experiencing flare-ups as often as 
four or five times a week.  The physician noted on 
examination that the veteran had no signs of anemia and there 
was some tenderness in the mid-epigastric area.  The examiner 
reported that the veteran was taking medication for this 
disorder - Zantac, 150 milligrams two times a day.  At the 
time, the examining physician felt that no diagnostic or 
clinical tests were necessary.  As a result, the physician 
diagnosed the veteran with residuals of a duodenal ulcer.

In February 1999, the RO notified the veteran that it was 
reducing the rating for duodenal ulcer to 10 percent 
effective May 1, 1999.  The veteran timely appealed this 
decision.

The Board finds that restoration of the veteran's 20 percent 
rating for residuals of a duodenal ulcer is warranted.  
Review of the record shows that the August 1994 and December 
1998 VA examination reports show no significant signs of 
improvement compared to the June 1992 VA examination report.  
In fact, the August 1994 and December 1998 VA examination 
reports are not as thorough as the original in June 1992.  
For example, the examiner in June 1992 specifically addressed 
the duration and frequency of the veteran's flare-ups due to 
the duodenal ulcer, whereas the examiners in August 1994 and 
December 1998 did not.  

Moreover, the examiner in June 1992 did not indicate that the 
veteran was taking any medication for residuals of a duodenal 
ulcer.  In contrast, however, the examiner in August 1994 
noted that the veteran's physician advised him to take 
medication (Zantac) during flare-ups.  The fact that a 
physician advised the veteran to take medication during 
flare-ups indicates that the veteran's disorder had not 
improved.  Likewise, the examiner in December 1998 noted that 
the veteran continued to take Zantac during flare-ups, which 
also indicates that the veteran's disorder had not improved.  

Furthermore, according to both the August 1994 and December 
1998 VA examination reports, the veteran's complaints were 
consistent.  In other words, the veteran did not indicate 
that the residuals of the duodenal ulcer had improved.  The 
appellant as a lay person is free to offer an eyewitness 
account of his visible symptoms, but he is not competent to 
provide a medical diagnosis of the condition.  Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  In this regard, the Board 
finds the veteran competent to describe his epigastric 
symptoms.  Thus, in light of the medical evidence and history 
discussed above, the Board finds the veteran's descriptions 
as to the frequency and severity of epigastric problems as 
credible.

Regulation 38 C.F.R. § 3.344(a) clearly provides that 
"[r]atings on account of diseases subject to temporary or 
episodic improvement, e.g., ...gastric or duodenal ulcer,... will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated."  Therefore, based on this standard, the Board 
finds, given that residuals of a duodenal ulcer is a disease 
subject to temporary or episodic improvement, the evidence of 
record does not clearly warrant the conclusion that sustained 
improvement has been demonstrated.

Accordingly, in the absence of an examination as full and 
complete as those upon which the 20 percent rating was 
authorized, the criteria for reduction of the ratings cannot 
be met, and the 20 percent rating for residuals of a duodenal 
ulcer must be restored effective May 1, 1999.


ORDER

Entitlement to restoration of a 20 percent rating for 
residuals of a duodenal ulcer effective May 1, 1999 is 
granted.


REMAND

Throughout the appeal, the veteran has argued not only that 
the rating for the residuals of his duodenal ulcer should not 
have been reduced but that the rating should have been 
increased.  Thus, the remaining matter for Board 
consideration with respect to the residuals of his duodenal 
ulcer is entitlement to ratings in excess of 20 percent. 

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2100 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

The Veterans Claims Assistance Act of 2000 also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).

Turning to the issue at hand, the Board does not have 
sufficient evidence to decide the increased rating claim.  VA 
regulations require that a physical examination be conducted 
when evidence indicates that there has been a material change 
in a disability or where it is necessary to determine the 
current severity of a disability.  38 C.F.R. § 3.327(a) 
(2000).  However, the last thorough VA examination for these 
disorders was conducted in December 1998.  Therefore, the 
Board finds that the findings made by VA in December 1998 
with respect to the veteran's claim are not current.

Moreover, in the February 2001 substantive appeal (VA Form 9, 
in which he specifically appealed this issue), the veteran 
indicated that the residuals of his duodenal ulcer had 
worsened.  For example, he remarked that he has been 
incapacitated many times over the prior year due to vomiting 
and diarrhea.  According to the VA examination reports of 
record, the veteran has not complained of incapacitation due 
to vomiting and diarrhea.  Therefore, it is necessary to 
provide the veteran a VA examination to evaluate the current 
severity of the residuals of his duodenal ulcer.  See Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997); see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) ("where the record does 
not adequately reveal the current state of the claimant's 
disability ..., the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends that the residuals of his duodenal ulcer 
have increased in severity and there has been no recent 
examination of these disorders since December 1998, the 
medical evidence of record is incomplete.  

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his service-
connected duodenal ulcer disorder during 
the pendency of this claim.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination for the 
purpose of ascertaining the severity of 
the veteran's service-connected residuals 
of a duodenal ulcer.  It is imperative 
that the claims file is made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be performed.  The 
examiner is requested to report all 
findings in detail to allow for 
evaluation under applicable diagnostic 
criteria, including 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

4.  Prior to readjudicating the issue, as 
outlined in the foregoing instructions, 
the RO must review the claims files and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In addition, the 
application of all pertinent Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.

5.  The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  Specific attention is 
directed to the examination reports.  If 
the requested examinations do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



